—Order unanimously affirmed without costs. Memorandum: Contrary to respondent’s contention, the determination granting the petition to modify the existing custody arrangement and awarding custody of the parties’ three children to petitioner has a sound and substantial basis in the record (cf., White v White, 209 AD2d 949, lv dismissed 85 NY2d 924; Fox v Fox, 177 AD2d 209, 211-212). Petitioner established that the change in custody is in the children’s best interests (see, Eschbach v Eschbach, 56 NY2d 167, 171-174; Perez v Perez, 239 AD2d 868; Matter of Ammann v Ammann, 209 AD2d 1032). (Appeal from Order of Niagara County Family Court, Figliola, J.H.O. — Custody.) Present— Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.